IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

FRANKLIN DAVIS

VS.                                                          CAUSE NUMBER AP-77,031

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court on direct appeal from

appellant’s capital murder conviction and sentence of death in Cause No. F-12-12630-Y in

Criminal District Court No. 7 of Dallas County.

       The Court is of the opinion the following exhibits should be inspected:

               1. State’s Exhibit 18 (a CD)



       Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Dallas County is ordered to file

these exhibits with the Clerk of this Court on or before the 15th day of April, 2016.

       IT IS SO ORDERED THIS THE 7th DAY OF APRIL, 2016



                                          PER CURIAM

EN BANC

DO NOT PUBLISH